Citation Nr: 9922059	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  93-05 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Service connection for the cause of the veteran's death.

ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

Service records show that the veteran entered service in the 
Armed Forces of the United States in November 1941, that he 
was beleaguered from December 8, 1941, to April 9, 1942, and 
that he had regular Philippine Army service from May 1945 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The record reflects that in April 1984 the Board denied 
service connection for the cause of the veteran's death.

In August 1998 the Board reopened and remanded the claim for 
further development.  That development has been completed and 
the matter is before the Board for final appellate 
disposition.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran died in September 1980 at the age of 64 years 
due to pulmonary tuberculosis according to his death 
certificate.

3. Pulmonary tuberculosis was not manifested in service or 
within 3 years of service discharge.  

4. At the time of his death the veteran was service-connected 
for residuals of shell fragment wounds to Muscle Groups I, 
III, and IV with a combined evaluation of 30 percent.  
Persuasive medical evidence does not establish a nexus 
between the veteran's cause of death from pulmonary 
tuberculosis and service or any service-connected 
disability.


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred or aggravated in 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

2.  The veteran's death was not caused by or substantially 
contributed to by disability incurred or aggravated in 
service.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 38 C.F.R. 
§ 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

In light of an October 1992 medical certificate from M. C., 
M.D., the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed with respect to that 
claim, and that no further assistance is required in order to 
comply with VA's duty to assist her in the development of her 
claim.

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110 (West 1991).  

In addition, where a veteran served continuously for ninety 
(90) days or more during a period of war, and if tuberculosis 
became manifest to a degree of 10 percent or more within 
three years from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Evidence of activity 
on comparative study of X-ray films showing pulmonary 
tuberculosis within the three-year presumptive period 
provided by 38 C.F.R. § 3.307 (a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. § 3.371 (1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1996).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b) (1998).  In order to be a contributory 
cause of death, it must be shown that there were 
"debilitating effects" due to a service-connected disability 
that made the veteran "materially less capable" of resisting 
the effects of the fatal disease or that a service-connected 
disability had "material influence in accelerating death," 
thereby contributing substantially or materially to the cause 
of death.  See Lathan v. Brown, 7 Vet.App. 359 (1995); 38 
C.F.R. § 3.312(c)(1) (1998).

The evidence in this case includes February 1946 chest x-rays 
which show right lung calcifications at the second and third 
anterior interspace, costophrenic angle is obliterated, and a 
clear left lung.  The remark was old pleurisy in the right 
base.  X-ray examination in October 1949 was clear except for 
a blunting of the right costophrenic angle.  January 1967 x-
rays were essentially unremarkable and unchanged since 
October 1949.  The first diagnosis of tuberculosis was in 
February 1974.  Philippine officials have certified that 
their records indicated that the veteran died of pulmonary 
tuberculosis and cardiopulmonary failure on September 23rd or 
24th 1980.

The record contains statements from the appellant that the 
veteran's pulmonary tuberculosis was a manifestation of the 
veteran's service connected gunshot wound.  The Board notes 
that the record does not show that the appellant has any 
medical training, and the statements she provided can not be 
accepted as competent medical evidence.  The Court has held 
that a witness must be competent in order for statements or 
testimony to be probative as to the facts under 
consideration, laymen are not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit v. 
Brown, 5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

Also of record is the October 1992 medical certificate from 
M.C., M.D. which states that he treated the veteran from 
April 1975 to September 1980.  The certificate states that 
the veteran complained of left shoulder pain with cough and 
body weakness which became progressively severe. The shoulder 
pain limited the veteran's physical activities which led to 
increased weakness which aggravated the pulmonary 
tuberculosis which caused his death.  There is also an April 
1999 opinion of a VA physician that the veteran's left 
shoulder injury could not have caused the cardiopulmonary 
failure and pulmonary tuberculosis.  The Board notes that the 
VA examiner reviewed the claims file prior to offering that 
opinion.

The Board finds the opinion of the VA examiner more probative 
because the claims file was reviewed in conjunction with 
providing the opinion.  In contrast, the private physician, 
when asked for records, indicated that the records were not 
available because he had not worked at the relevant hospital 
since 1984.  Therefore, under the best circumstances, the 
October 1992 statement regarding the cause of the veteran's 
death was based on his memory of the veteran's medical 
history that had not been reviewed for at least 8 years.  In 
addition, the veteran's physician offered no opinion why 
other factors were eliminated as contributory causes of 
physical deterioration, such as aging, lifestyle and 
intervening trauma.  It is also pertinent to note that the VA 
examination from February 1974 which was undergone to rate 
the service connected shoulder injury, reflected a finding of 
pulmonary tuberculosis, but made no suggestion of a link 
between the two.  There was no suggestion in the report of 
that examination that the service-connected residuals of 
shell fragment wounds had a debilitating effect on the 
veteran's health or that they were adversely affecting the 
function of any vital organ.  

For the reasons cited above, the opinion from the veteran's 
treating physician that the advancement of pulmonary 
tuberculosis was related to the veteran's physical 
deterioration as a result of the service connected injury is 
not credible and does not place the evidence in relative 
equipoise.  The Board is not required to accept medical 
authority supporting a claim if it provides reasons for 
rejecting such evidence and provides a medical basis other 
than its own unsubstantiated conclusions to support the 
ultimate decision.  See Van Slack v. Brown, 5 Vet.App. 499 
(1993).  

In essence, the record reflects that the overwhelming cause 
of the veteran's death was pulmonary tuberculosis, which was 
first exhibited many years after service and has not been 
shown by convincing competent evidence to have had its onset 
in service, been manifest within three years of service 
discharge, or to be related to any disability that is service 
related.  Moreover, it is not shown that service-connected 
disability rendered the veteran so debilitated as to make him 
materially less capable to resist the effects of the fatal 
pulmonary tuberculosis.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  The 
Board finds the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  The benefit of the doubt does not accrue to the 
appellant in this case as there is not an approximate balance 
of evidence regarding the claim.  See 38 U.S.C.A. § 5107(b) 
(the benefit of the doubt in resolving an issue material to 
the determination of a matter shall be given to the claimant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of that issue).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

